»%T

Case 1:O5-cv-0173 i.lkf`GS Document 111 Filad OB/Z@.t  F°age 1 of 18

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

AUG 2 7 2009

Cl€rk, u.s. o:smcc ana
Sa"kFUPCCY Courts

IDAH ZIRINTUSA,
Plaintiff,

v. Civil Action No. 05-1738 (EGS)

ROSA WHITAKER, et &l., UNDER SEAL

Defendants.

`/\r~z\/\/\/~./\/\/\/\z

M§MQRANDUM OPINIQN

This case arises from the controversy surrounding the
circumstances under which plaintiff Idah Zirintusa (“Zirintusa”)
came to the United States, and the conditions she experienced
while staying in the home of defendant Rosa whitaker (“Whitaker”)
between August and December 2004. whitaker and defendant Pauline
Harris (“Harris”) (collectively “defendants”) have jointly filed
a motion for summary judgment. Upon careful consideration of the
moti0n, the responses and replies thereto, the applicable law,
and the entire record, the Court finds that this case is fraught
with genuine issues of material facts in dispute. Accordingly,
the Court will DENY defendants’ motion for summary judgment.

I. BACKGROUND AND STANDARD OF REVIEW

The factual and procedural history of this case were set

forth in detail by this Court in its Memorandum Opinion of

January 3, 2007, and will not be repeated here. See Mem. Op.,

Case 1:05-0\/-0173\  Documeni 111 Filed 08/26. 309 Page 2 of 18

Docket No. 39, at 1-5; Zirintusa v. Whitaker, Civ. No. 05-l738,
2007 WL 30603, at *1-2 (D.D.C. Jan. 3, 2007). In that decision,
the Court granted Whitaker’s motion for judgment on the pleadings
on Count 11 of Zirintusa’s complaint and denied Whitaker's motion
for judgment with respect to the remaining counts. The parties
engaged in discovery, and, after the Court's resolution of a
number of discovery-related disputes, defendants filed a motion
for summary judgment on all surviving counts of the complaint.
Zirintusa filed an opposition to the motion and defendants filed
a reply. Additionally, Zirintusa sought and was granted leave to
file a surreply. Defendants then filed a motion for
reconsideration on the Court's Order granting leave to file. The
Court denied the motion for reconsideration, but accepted
defendants' pleading as a response to Zirintusa's surreply.
Defendants' motion for summary judgment is now ripe for decision.
Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate if the pleadings on file,
together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law, Fed. R. Civ. P.
56(cl. Material facts are those that “might affect the outcome
of the suit under the governing law.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986), The party seeking summary

judgment bears the initial burden of demonstrating an absence of

Case 1:05~0\.'-01732 EGS Doctlznent 111 Filed 08/2& 109 Page 3 01“18

a genuine issue of material fact. Celotex Corp. v. Catrett, 477
U.S. 3l7, 322 (1986); Tao v. Freeh, 27 F.3d 635, 638 (D.C. Cir.
1994). In considering whether there is a triable issue of fact,
the court must draw all reasonable inferences in favor of the
non-moving party. Tao, 27 F.3d at 638. The non-moving party’s
opposition, however, must consist of more than mere unsupported
allegations or denials and must be supported by affidavits or
other competent evidence setting forth specific facts showing
that there is a genuine issue for trial. Fed. R. Civ. P. 56(e);
see Celotex Corp., 477 U.S. at 324.
II. DISCUSSION

Ten of Zirintusa’s claims survived Whitaker’s motion for
judgment on the pleadings and are now the subject of defendants’
motion for summary judgment: (l) breach of an employment
agreement against whitaker (Count I); (2) violations of the
minimum-wage and overtime provisions of the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. §§ 206-207, against defendants (Counts
lII and IV), and violations of the retaliation provision of the
FLSA, 29 U.S.C. § 2l5(a), against Whitaker (Count V); (3)
violations of the D.C. Payment and Collection of wages Law and
the D.C. Minimum wage Act, D.C. Code. § 32~1303; D.C. Code §§

36.220~1, 36.220-2 (l993), against defendants (Counts VI and

Ca~Sagem>w@

VII);1 (4) tortious interference with contract and prospective
advantage against Whitaker (Counts VIII and IX); (5) fraud
against Whitaker (Count X); and (6) unjust enrichment against
defendants (Count XI).

A central component of defendants' argument that they are
entitled to judgment on all counts of the complaint is their
position that Zirintusa has failed to adduce sufficient evidence
to demonstrate that she and whitaker entered into an oral
contract and that she was employed by defendants as a domestic
employee. The Court completely and emphatically rejects this
argument. As the D.C. Court of Appeals has explained, for
Zirintusa’s testimony regarding the alleged agreement “to be
admissible and sufficient to carry the day at a trial, nothing in
law would require it to be corroborated." Sanchez v. Magafan,
892 A.2d 1l30, 1133 (D.C. 2006) (citing Standardized Civil Jury
Instructions for the District of C0lumbia, No. 3.02 (2002), which
state that “the testimony of a single witness, which you believe
to be the truth, is enough to prove any fact”). Put differently,
“[i]f a jury were to believe [Zirintusa’s] version of the

agreement, that alone would permit it to conclude that” an oral

1 Defendants acknowledge that “there is no reason that the

Court should not treat the claims under the D.C. Wage Law any
different than the FLSA claims.” Defs.’ Mem. at 52. The Court
agrees, and concludes that the same genuine issues of material
fact discussed in Part II.B. below also preclude summary judgment
on Counts VI and VII of the complaint.

4

oa.s:-,-1;05-@~.,»~0173'f ies o@@um@nr… Fn@d os/za ;09 Pag@ sowa

contract of employment existed between herself and Whitaker. See
id. In fact, Zirintusa has put forward additional evidence in
support of her contract claim. But even if she had not, as long
as the Court concludes that a sufficient showing on the legal
elements of a contract claim has been made, “[t]he issue is one
for a [fact finder].” Id.

This legal conclusion ~ that Zirintusa’s deposition
testimony and sworn affidavit are sufficient on their own to
create a genuine issue of material fact as to the existence of an
employment agreement - precludes summary judgment on most of
Zirintusa’s claims. In the discussion that follows, the Court
will briefly address the parties' arguments regarding summary
judgment; however, because the Court finds that genuine issues of
material fact pervade these claims and must be decided by a fact
finder at trial, this discussion is intended to be illustrative,
not exhaustive.

A. Breach of Contract

Zirintusa alleges that she and Whitaker entered into a
three~year oral employment contract pursuant to which Whitaker
promised Zirintusa (l) four times the wage she earned in Uganda;
(2) full tuition at a U.S. college; (3) food, shelter, and
healthcare in the United States; and (4) separate payments to
support plaintiff's family who remained in Uganda. Compl. I 45.

Defendants argue that there is insufficient evidence to conclude

<13591;05_@\/-0173;1 §ss o@@urn@nwaw Fnsa os/zs. 709 r'.~.g@s@-Ms

that the parties entered into an oral contract for Zirintusa to
perform work for defendants or that they intended to be bound by
any agreement. See Defs.’ Mem. at 31-36; Calvetti v. Antcliff,
346 F. Supp. 2d 92, 102 (D.D.C. 2004) (“For an enforceable
contract to exist, there must be both (l) agreement as to all
material terms; and (2) intention of the parties to be bound by
those terms.”). Moreover, defendants contend that any contract
for services is barred by the statute of frauds. Defs.’ Mem. at
36-43.

Zirintusa contends that record evidence creates a genuine
issue of material fact as to whether she and Whitaker intended to
be bound by an employment agreement and agreed to the material
terms of such an agreement. Taking the facts in the light most
favorable to Zirintusa, she has met her burden of demonstrating

that there is a genuine issue of material fact for trial on this

claim. Zirintusa’s sworn testimony,  
  Whi'¢ak@r'$ sworn

statements, and statements Whitaker made to Joyce Kyakuhaire
provide sufficient evidence for Zirintusa to convince a
factfinder that Whitaker and Zirintusa intended to be bound by an
oral employment agreement and that they agreed as to the material
terms. See Sanchez, 892 A.2d at ll33; Calvetti, 346 F. Supp. 2d
at 103 (recognizing that under District of Co1umbia law, “‘what

the parties deem to be the material elements of their agreement -

Case 1:05~cv-0173 §GS Doc\,lment 111 Fi\ed 055/26 }’09 Page 7 of18

either set forth in or absent from those documents, is largely a
question of fact [for the jury],’” and concluding in that case
that “whether an enforceable [oral] contract was created and was
subsequently breached is a question of fact for the jury to
decide, not this Court" (alteration in original) (quoting
Georgetown Entm’t Corp. v. District of Columbia, 496 A.2d 587,
590 (D.C. l985)).2

With respect to the statute of frauds, this Court previously
concluded that “the statute of frauds is not a bar to further
litigation regarding the alleged three-year oral contract for
employment between Zirintusa and Whitaker.” Mem. 0p., Docket No.
39, at l0. In particular, the Court held that this case posed an
exception to the general rule that full performance is necessary
to take a contract of this sort outside the purview of the
statute of frauds, because “‘other and stronger circumstances'

are at play here besides a mere refusal to perform an oral

 

Case 1:05-:;\/~0173@  Docrxm€ni 111 Filed 98/2€5§1 09 Page 8 0113

employment agreement." Id. (quoting Easter v. Kass~Berger, Inc.,
121 A.2d 868, 871 (D.C. l956)).

Defendants claim that discovery has produced no “evidence of
part performance and detrimental reliance to remove the alleged
oral contract from the statute of frauds.” Defs.’ Mem. at 36.

As Zirintusa persuasively argues, however, the allegations upon
which the Court relied in reaching its earlier decision do find
evidentiary support in the record. See Pl.’s Opp’n at 42~48.
The Court therefore agrees with plaintiff that, in view of this
evidence,3 this Court's earlier decision need not be revisited
and defendants are not entitled to summary judgment on their
statute-of-frauds defense. See Morris v. Buvermo Props., Inc.,
510 F. Supp. 2a 112, 118 (D.D.C. 2007) (aenying motion for
summary judgment “insofar as it [was] grounded on the statute of

frauds” in light of “disputed material facts regarding whether

3 For example, there exists conflicting evidence with

respect to the scope of the agreement between whitaker and
Zirintusa and the extent to which Zirintusa reasonably relied on
that agreement. Compare Defs.’ Ex. 20, Dep. of Rosa whitaker at
89 (acknow1edging that she agreed to be Zirintusa’s financial
sponsor while Zirintusa was in scho0l), and Defs.’ Ex. 11, Dep.
of Kivumbi Lutaaya at 54 (explaining that Zirintusa could have
returned to her job at the Uganda State House), with Pl.’s Ex.
12, Dep. of Idah Zirintusa at l77, 192-93 (recounting her
understanding that, based on representations by Whitaker and
their oral agreement, she would perform work and receive salary
and benefits from Whitaker), Pl.’s Ex. 26, Dep. of Kivumbi
Lutaaya at 128~29 (admitting that he told Zirintusa she could
return to her job only once she finished her schooling), and
Pl.’s Ex. 15, Dep. of Robert Jacobs at 27 (acknowledging that
Zirintusa was prohibited from registering for school after she
lost Whitaker’s sponsorship).

ca~»,~,@1;0s~ov-0*.:»3?;o ,:ff§es Dooumanz1'z1 Fn@a 0812€, _§09 .’ages)of”¢a

defendants promised to employ [plaintiff] for ten years, whether
[plaintiff] relied on such a representation to his detriment, and
if he did rely on such a representation, whether such reliance
was reasonable”).

B. FLSA Claims

Defendants argue that Zirintusa’s FLSA claims must fail
because (l) Zirintusa is not covered by the FLSA because she
worked entirely in the District of Columbia and “did not engage
in ‘commerce' as defined in the FLSA”; (2) she has failed to
produce sufficient evidence of the amount of work for which she
was not properly compensated and, therefore, has not established
a prima facie case under the FLSA; and (3) she has suffered no
loss of compensation. Defs.’ Mem. at 44~47. Zirintusa responds
that (l) she qualifies under the FLSA as a “domestic service
employee” under 29 U.S.C. § 206(f), (2) she has adduced
sufficient evidence of the amount of work she performed to
preclude summary judgment, and (3) there exists a material
dispute as to how much Zirintusa was compensated and the amount
of compensation to which she is entitled. Pl.’s Opp’n at 21-29.

As a threshold matter, the Court holds that the FLSA applies
in this case. Congress clearly intended for domestic service
employees to be covered by the FLSA, see 29 U.S.C. § 206(f),
specifically finding that “the employment of persons in domestic

service in households affects commerce,” id. § 202(a). Although

Case 1zO5~cv-0173r  Docurnent 111 Fiied 013/267  Page 10 of 13

defendants dispute that Zirintusa performed any work for them,
Zirintusa has produced evidence sufficient to create a genuine
issue of material fact as to whether she qualifies as a domestic
service employee. See, e.g., Pl.’s Ex. 1, Pl.’s Resp. to
Interrogs. at 6 (stating that Zirintusa worked for defendants for
seventeen weeks for approximately sixty hours per week); Rl.’s
Ex. 10, Dep. of Sinotheni Mpa1a at 20 (testifying that she
witnessed Zirintusa ironing a linen in Whitaker’s home); see also
29 C.F.R. § 552.2 (delineating circumstances where the FLSA
extends to domestic service employees); id. § 552.3 (“[T]he term
domestic service employment refers to services of a household
nature performed by an employee in or about a private home
(permanent or temporary) of the person by whom he or she is
employed.”). Defendants advance no legal argument as to why -
assuming that Zirintusa performed housekeeping services in
Whitaker's home - 29 U.S.C. § 206(f) and its implementing

regulations are inapplicable here.‘

4 Defendants' citation in a footnote to United States v.

Morrison, 529 U.S. 598, 614 (2000), is insufficient to raise a
legitimate challenge to the applicability of 29 U.S.C. § 206(f)
on commerce-clause grounds. See Def.'s Mem. at 44 n.l5.
Defendants make no effort to develop this line of argument, and
given the undisputed fact that Zirintusa came to the District of
Columbia from Uganda, this argument is in any event unpersuasive.
See 29 U.S.C. § 203(b) (defining commerce as “trade, commerce,
transportation, transmission, or communication . . . between any
State and any place outside thereof” (emphasis added)); see also
Marshall v. Rose, 616 F.2d 102, 105 (4th Cir. l980) (“Congress
specifically found that the employment of persons in domestic
service affects commerce, and we find its conclusion regarding

10

 

Case 1:05~0\/-0173&  Docur`nen1111 Filad 08/26/',  F’ege11o‘?18

Additionally, Zirintusa has put forth sufficient evidence
regarding the amount of work she performed to make out a prima
facie case under the FLSA. See Pl.’s Ex. l; Pl. Idah Zirintusa’s
Aff. in Opp'n Def.'s Mot. Summ. J., Ex. 1 (chart showing
Zirintusa’s estimate of hours worked from August to December
2004); Hunter v. Sprint Corp., 453 F. Supp. 2d 44, 52 (D.D.C.
2006) (“[W]here the employer’s time records are inaccurate or
incomplete, the plaintiff-employee can make out a prima facie
case of an FLSA violation by alleging that he performed work for
which he was not properly compensated and then ‘produc[ing]
sufficient evidence to show the amount and extent of that work as
a matter of just and reasonable inference.'” (quoting Anderson v.
Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946))).

Defendants urge the Court to evaluate the credibility of the
evidence adduced by plaintiff. See Defs.’ Mem. at 46.5 In this
respect, however, defendants rely on a case in which the court
evaluated the plaintiff's credibility after a bench trial. See

Lewis v. News World Commc’ns, Inc., 1987 WL 59587, at *6 (D.D.C.

over one million workers to be rational.”).

5 This is not the only instance in which defendants argue
that a credibility assessment is necessary and appropriate at
this stage of the proceedings. The Court flatly rejects this
incorrect statement of well-established law, Indeed, the
repetition of this misleading proposition leaves one wondering
whether counsel for defendants was actively attempting to deceive
the Court, or whether counsel simply failed to carefully read the
cases cited.

ll

r\
3

cas@1:0s-ov-0173L_,es Doalrn@n-HM ;=zn.jos/zs/_ 59 Pagemo~:~as

Oct. 20, l987). Zirintusa correctly notes that this approach is
inappropriate at summary judgment, See, e.g., Hunter, 453 F.
Supp. 2d at 53 (rejecting the defendant’s attempt to “negate ‘the
reasonableness of the inference to be drawn from the employee’s
evidence,’” because a “[r]esolution of this dispute of material
fact necessarily requires an assessment of credibility”; noting
that “summary judgment is not the proper vehicle for such
challenges”); Rossi v. Associated Limousine Servs., Inc., 438 F.
Supp. 2d 1354, 1356 (S.D. Fla. 2006) (finding material facts in
dispute in an FLSA case where plaintiff relied on “mental notes”
of overtime performed and defendants produced documentation that
also failed to “definitively establish the number of hours”);
colindres v. Quiez;mex Mfg., 427 F. Supp. 2a 737, 746 (S.D. 'rex.
2006) (denying summary judgment on FLSA claim where the record
included conflicting deposition testimony, declarations, and
payroll records relating to whether the plaintiffs were properly
compensated for overtime work). But see Harvill v. Westward
Commc’ns, L.L.C., 433 F.3d 428, 441 (5th Cir. 2005) (upholding
grant of summary judgment on an FLSA claim where the plaintiff
“offered no factual allegations at all to substantiate her claim,
and she presented no evidence of the amount or the extent of
hours she worked without compensation” (emphasis in original)).
Defendants’ contentions relating to the amount of

compensation owed to Zirintusa fail for similar reasons. The

12

Case1:05~cv-O17.31.  Document111 Fiied 08/26/.  Page13oz"18

parties dispute facts that bear on every aspect of the amount of
compensation owed to Zirintusa. For example, they disagree as to
the amount of time actually worked by Zirintusa; whether
Zirintusa worked outside the home for Harris as Whitaker's

employee, and, therefore, the amount of overtime, if any, to

which Zirintusa is entitled; and the value of any offsets to

which defendants might be entitled under the FLSA. Because a

factfinder must make the credibility determinations required to

resolve these issues, summary judgment on the FLSA claims is
unwarranted.‘ 4

C. Tortious Interference

Defendants next contend that Whitaker is entitled to summary
judgment on Zirintusa’s tortious interference with contract7 and

prospective economic advantages claims because she has failed to

5 This includes Zirintusa’s retaliation claim against
Whitaker pursuant to 29 U.S.C. § 2l5(a). The only argument put
forth by defendants with respect to this claim is that it fails
because Zirintusa “cannot prove she was an employee." Defs.’
Reply at 25. For the reasons already explained, this contention
lacks merit.

7 A prima facie case for tortious interference with
contract requires a plaintiff to show “(1) the existence of a
contract; (2) knowledge of the contract [by defendant]; (3)
intentional procurement of a breach of the contract; and (4)
damages resulting from the breach.” Paul v. Howard Uhiv., 754
A.2d 297, 309 (D.C. 2000). Here, defendants dispute Zirintusa’s
showing on the latter two elements. See Defs.’ Mem. at 48.

9 “To establish a claim for tortious interference with
economic advantage under District of Columbia law, the evidence
must show: ‘(1) the existence of a valid business relationship
or expectancy, (2) knowledge of the relationship or expectancy on

13

caSe'a:»¢'~~1@

produce evidence of Whitaker’s intentional procurement of a
breach of contract or damage to Zirintusa in her lawful business.
Specifically, defendants argue that discovery has shown that
Zirintusa requested and took “study leave" from her position with
the Uganda State House, and that her contract with her employer
was valid for almost a year after she left Whitaker's home. See
Defs.’ Exs. ll, l5, 55. Defendants also claim that because
Zirintusa was able to find employment after leaving whitaker and
“is far better off economically today” than she would have been
if she had stayed in Uganda, she has failed to prove that she
suffered actual damages as a result of any alleged interference.
Defs.’ Mem. at 43, 48-49.

According to Zirintusa, when taken in the light most `
favorable to her, the evidence shows that (l) Whitaker met with
President Museveni and the Ugandan first lady to discuss bringing
Zirintusa to the United States; (2) shortly thereafter, Ugandan
State House officials informed Zirintusa that she would be
“a1lowed” to work in the United States; and (3) Zirintusa
understood, based on her years on the President’s staff and

Ugandan culture, that her position was being terminated as a

the part of the interferer, (3) intentional interference inducing
or causing a breach of termination of the relationship or
expectancy, and (4) resultant damage.’” Bennett Enters., Inc. v.
Domino’s Pizza, Inc., 45 F.3d 493, 499 (D.C. Cir. 1995) (quoting
Genetic Sys. Corp. v. Abbott Labs., 691 F. Supp. 407, 422-23
(D.D.C. l988). Although their argument on this claim spans only
a paragraph, defendants appear to challenge Zirintusa’s showing
on all of these elements. See Defs.’ Mem. at 49.
14

Cast 1:05-cv~O1"/'3Lg  S.Jocumer)i' 111 Filed 08/26. 39 Page 15 of18

direct result of Whitaker’s intervention with Zirintusa’s
employer. See Pl.’s Opp'n at 50-5l; Pl.’s Exs. 1, 12, l3.
Furthermore, Zirintusa points to the deposition testimony of her
supervisor in Uganda7 who confirmed that Zirintusa could not
return to work until she completed her education. See Ex. 26,
Dep. of Kivumbi Lutaaya at 128-29.

The disputed nature of the evidence pertaining to these
claims is evident. Because there are genuine issues of material
fact with respect to whether Zirintusa’s contract in Uganda was
breached, the nature of the business relationship between
Zirintusa and the Ugandan government, Whitaker’s intent,9 and the
extent of damages suffered by Zirintusa, summary judgment on
these claims is inappropriate.

D. Fraud

Defendants assert that based on the evidence uncovered in
discovery, Zirintusa has not established that fraud occurred
under the requisite clear-and-convincing evidentiary standard.
Zirintusa counters that evidence in the record demonstrates that
Whitaker promised to provide financial support to Zirintusa

during her time in school, but that - based on Whitaker’s own

9 Summary judgment is particularly inappropriate given the

existence of disputed facts relating to this element of both
tortious interference claims. See Cooke v. Griffiths-Garcia
Corp., 612 A.2d 1251, 1257 (D.C. 1992) (reversing grant of
summary judgment to defendant on a tortious interference with
contractual relations claim; noting that “[s]ummary judgment is
inappropriate where questions of intent are at issue").
15

Case‘kO54n»0173L1§3S DocunrHn111 FHed(kN2@§ 09 Page'H5of18

statements during her deposition - Whitaker never actually
intended to do so. See Pl.’s Opp'n at 53 (citing Pl.’s Ex. l3,
Dep. of Rosa Whitaker at 100-Ol). Moreover, Whitaker provided
Zirintusa with three separate documents promising to provide
Zirintusa with financial support. An assessment of both
Whitaker’s and Zirintusa’s credibility is essential to this claim
in particular, where a determination of what statements were made
and the intentions of the parties making those statements bears
directly on whether the legal elements of the claim have been
estab1ished. Given that the Court is not permitted to make such
a credibility determination at this stage of the litigation,
defendant's reliance on the heightened burden of proof is
insufficient to demonstrate that she is entitled to summary
judgment. See ABB Daimler-Benz Transp. (N. Am.), Inc. v. Nat’l
R.R. Passenger Corp., 14 F. Supp. 2d 75, 86 (D.D.C. 1998)
(“‘Cases that turn on the moving party’s state of mind are not
well-suited for summary judgment.’” (quoting Int'l Shortstop Inc.
v. Rally’s Inc., 939 F.2d l257, 1264 (5th Cir. 1991)); Avianca,
Inc. v. Corriea, Civ. No. 85-3277, 1992 WL 93128, at *3 (D.D.C.
Apr. l3, 1992) (noting, in a case alleging fraud, that “a court
should generally refrain from deciding a case when a reasonable
jury could draw divergent inferences that would affect the
outcome of the case”; emphasizing that “where the testimony of
the principal defendant . . . is the heart of the case, the

jury should be permitted wide latitude to assess his credibility
16

 

Case 1:O5iov~O173é.t  Doctxsneni 111 Filed 08/26;\, 789 Page 17 o'f18

and to draw reasonable inferences”). Because the Court concludes
that there exists a genuine issue of material fact as to whether
Whitaker ever made or intended to honor any promises made to
Zirintusa before Zirintusa left Uganda, this claim will not be
dismissed.

E. Unjust Enrichment

The parties' arguments with respect to Zirintusa’s unjust-
enrichment claim center on whether (l) defendants received a
benefit at Zirintusa’s expense, and (2) the claim is barred under
the doctrine of unclean hands. As to the first issue, the same
issues of material fact that have already been discussed at
length in this Memorandum Opinion apply with equal force to
prevent summary judgment on this claim, Likewise, an evaluation
of whether the unclean-hands doctrine should apply in this case

depends on an evaluation of Zirintusa’s credibility. .

_ Because such an assessment would be

inappropriate at this juncture, this claim, like the rest of

Zirintusa’s claims, survives summary judgment.m

w Defendants also contend that the unjust-enrichment claim
is “unnecessary" in view of her contract claim, This claim lacks
merit. Zirintusa may continue to pursue unjust enrichment as an
alternative theory of recovery until the issue of whether
whitaker and Zirintusa entered into an oral contact has been

resolved as a matter of law,
17

Case 'i:O5~c\/~O'173;_  Docuznen"t 111 Fi§;;i 08/2€/-_  Page 18 01‘13

III . CONCLUSION
Accordingly, for the reasons stated above, the Court DENIES
defendants' motion for summary judgment, An appropriate Order

accompanies this Memorandum Opinion.

Signed: Emmet G. sullivan
United States District Judge 1
August 26, 2009

18